DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s election without traverse of Group II (claims 42, 43, 47, 53-55, 59, 67, 69, 93, 95, and 100-103), drawn to a compound that agonizes or antagonizes the interaction of VISTA and VSIG3, and the species represented by clone #774206, which has a heavy chain variable region comprising SEQ ID NO: 90 (including a CDR1 comprising SEQ ID NO: 40, a CDR2 comprising SEQ ID NO: 51, and a CDR3 comprising SEQ ID NO: 62) and a light chain variable region comprising SEQ ID NO: 85 (including a CDR1 comprising SEQ ID NO: 7, a CDR2 comprising SEQ ID NO: 18, and a CDR3 comprising SEQ ID NO: 29) in the reply filed on 5/24/2021 is acknowledged. Claims 1-2, 4, and 88 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/24/2021.
Claims 1-2, are pending.

Claims 42-43, 47, 53-55, 59, 67, 69, 93, 95 100-101, and 103-105 are under examination.

Priority
This application is a national stage entry (371) of PCT/US2017/045314, filed 8/3/2017, which claims priority from U.S. provisional application 62370395, filed 8/3/2016, which is acknowledged.

Information Disclosure Statement
Applicant’s IDS submitted 5/24/2021 has been acknowledged and considered. A signed copy is attached hereto.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43, 55, and 101 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the instant case, the claims are directed to a VSIG3 antibody which specifically binds to the same VSIG3 epitope as an antibody produced by one of the recited clones.  The claimed antibody is defined solely by its binding epitope. The specification discloses VSIG3 binding antibodies in Figures 18-20.  However, the instant specification has not disclosed and the art does not teach the genus of antibodies that bind to the same epitope as the VSIG3 binding antibodies in Figures 18-20.    
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common to that genus that “constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be 
The inventions at issue in Lilly were DNA constructs per se, the holdings of that case is also applicable to claims such as those at issue here.  Further, disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
In the instant case, the art does not teach and the specification fails to provide sufficient descriptive information, such as definitive structural or functional features that are common to the broad claimed genus of antibodies that can bind to the same epitopes with the antibodies disclosed in Figures 18-20.  Although the interaction of the antibody binding domain with antigen had been well characterized in the art, one still cannot predict the structural or functional features of plethora of antibodies that can bind to an epitope.  Padlan (Advances in Protein Chemistry, 1996, 49:57-133) describes that the contact residues on the antigen (the "epitope") and the contact residues on the antibody (the "paratope") for several antigen:antibody pairs (page 87, Section V).  The epitope on the antigen is only a limited number of residues, which may be either adjacent in the primary sequence or spatially distinct (discontinuous in the primary sequence, a “conformational” epitope) (page 92, Table VII).  Berglund  (Protein Science, 2008, 17:606-613) went on to show that a linear epitope is comprised of 9-22 continuous amino acids on a protein (page 606, left column, lines 3-8) and a conformational epitope is comprised of stretches of several linear epitopes where at least one of the linear epitope is at least 4-7 residues in length (Berglund et al, 2008; specifically note on page 606, left column, lines 8-12 in particular). Chen (Sci Adv. 2020 Apr 1;6(14):eaaz7825) further confirms that “currently, there are no methods available offering solutions to select and identify antibodies binding to a specific conformational epitope of an antigen” (Abstract).  Chen discloses a screen method for identifying antibodies that to the proximity site of an epitope (see abstract). However, even if a selection procedure 
However, these and other studies on antibody epitopes do not provide sufficient information for a skill artisan to predict the structural and functional properties of a genus of antibodies that binds to a particular epitope based on the disclosure of an antibody epitope or species of antibodies that bind to a particular epitope.
Further, the instant specification does not describe the structural features shared by members of the genus of antibodies that bind to the same epitope as the VSIG3 binding antibodies in Figures 18-20.
Additionally, the specification does not provide a representative number of antibodies that represent the genus of antibodies that bind to the same epitope as the VSIG3 binding antibodies in Figures 18-20.  Furthermore, there is no evidence that only antibodies with the six CDRs of the antibodies disclosed in Figures 18-20 define the boundaries of the genus of antibodies that bind to the same epitope as the VSIG3 binding antibodies in Figures 18-20.  To the contrary, the skilled artisan recognized that there are generally a plethora of potential antibody structures that would bind the same epitope and/or same antigen.  For example, antibodies to the epitope might be mouse antibodies, human antibodies, rabbit antibodies, llama antibodies, rat antibodies, recombinant antibodies such as those produced in phage, etc.  From the instant specification, there is no basis by which the artisan would expect that the antibodies that are disclosed in the instant specification, are representative of this extensive genus of antibodies that bind to the same epitope as the VSIG3 binding antibodies in Figures 18-20.  Likewise, the art does not provide any indication that a single antibody would be 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”.  Page 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath, page 1116).  As discussed above, even though the Applicant proposes a genus of antibodies that binds to CD70, the skilled artisan cannot predict the detailed chemical structure of a genus of antibodies that are directed to bind to CD70.  Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolation.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
In this case, the variation encompassed by the present claims is large and the specification does not establish that the species described is representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the structure provides a common structure sufficient to provide the claimed function of binding at a particular epitope.  The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.

Claims 47, 59, and 103 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are broadly drawn to an isolated antibody, which specifically binds to VSIG3, wherein the antibody comprises less than 6 CDRs (VH CDR1-3, and VL CDR 1-3) of a single parental antibody.
The specification discloses monoclonal antibodies in Figures 18-20.  The specification does not disclose any isolated monoclonal antibodies with 6 CDRs not from a single parental antibody.  Thus, the written description is not commensurate in scope with the claims which read on a genus of antibodies that comprise less than 6 CDRs (VH CDR1-3, and VL CDR 1-3) of a single parental antibody. There is a lack of a written description regarding antibodies that can comprise different CDRs from different parental antibodies, such that the resulting antibody comprising an amino acid sequence which comprises of different CDRs from different parental antibodies still has the claimed function (i.e. bind to VSIG3).  
Further, There is a lack of a written description regarding which amino acids within the anti-VSIG3 antibody can be changed by deletion, addition, substitution and/or combination thereof, such that the resulting bispecific antigen-binding construct still would have the claimed function (i.e. bind to VSIG3).
Although the specification discloses monoclonal antibodies in Tables 1-4 which bind to VSIG3, the specification does not describe an actual monoclonal antibody that comprises less than 6 CDRs (VH CDR1-3, and VL CDR 1-3) of a single parental antibody that binds to VSIG3. The genus of antibodies encompassed in the instant claims is far broader than just these antibodies. 
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and 

Consequently, Applicant was not in possession of the instant claimed invention.  See Regents of the University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  Adequate written description of genetic material “'requires a precise definition, such as by structure, formula, chemical name, or physical properties,' not a mere wish or plan for obtaining the claimed chemical invention.”  Id. 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606).  The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  A description of what the genetic material does, rather than of what it is, does not suffice.  Id.
Therefore, only monoclonal antibodies comprising all 6 CDRs from a single parental antibody species disclosed, but not the full breadth of the claims meet the written description provision of 35 U.S.C. § 112 first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claims 42-43, 47, 53-55, 59, 67, 69, 93, 95, 100-101, 103-105 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
	Claims 42-43, 47, and 103-105 are drawn to an anti-VSIG3 antibody or antigen binding fragment thereof that blocks at least one of a VSIG3-VISTA interaction, a VSIG3-VISTA8 interaction, and multimerization of VSIG3. 
	Claims 53-55, 59, 67, 69, 93, 95, and 100-101 are drawn to a compound that agonizes or antagonizes the interaction of VISTA and VSIG3.
	In the instant case, the anti-VSIG3 antibody and the compound are described by their functions alone. The anti-VSIG3 antibody and the compound need not be composed of any particular sequence, any particular material, or have any particular structure; moreoever although it must somehow function to either block at least one of a VSIG3-VISTA interaction, a VSIG3-VISTA8 interaction, and multimerization of VSIG3, or agonize or antagonize the interaction of VISTA and VSIG3, it need not do so by any particular mechanism of action. For these reasons the skilled artisan could not immediately envisage, recognize, or distinguish at least a substantial number of each of the different agents; and for this reason it is submitted that the specification would not reasonably convey to the skilled artisan, Applicant’s possession of the claimed invention as of the filing date of this application, so as to satisfy the written description requirement set forth under 35 U.S.C. 112(a).
Further, the term “compound” encompasses a genus of compounds, which is not adequately described in the specification. The term “compound” is interpreted to encompass any compound. Thus the phrase “a compound that agonizes or antagonizes the interaction of VISTA and VSIG3” encompasses compounds that are only defined functionally. The entire genus of compounds include compounds such as proteins, peptides, small molecules, and nucleic acids.


	The specification discloses that the compound could be an anti-VISTA antibody, an anti-VSIG3 antibody, a VSIG3 polypeptide, a VISTA polypeptide, a fusion protein, a protein including SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO:3, SEQ ID NO: 4, SEQ ID NO: 5, or SEQ ID NO:6 (Specification, paragraph [0009]-[0010]). The specification provides no other useful examples of a compound that agonizes or antagonizes the interaction of VISTA and VSIG3.
	Wang (Wang J, Wu G, Manick B, et al. VSIG-3 as a ligand of VISTA inhibits human T-cell function. Immunology. 2019;156(1):74-85) discloses that even after the instant application was filed, “VSIG3 is a novel ligand for VISTA and inhibits human T cells in vitro, whereas its in vivo role remains to be validated in the future. VSIG‐3 and VISTA interaction may represent a new independent T‐cell co‐inhibitory pathway…Further studies on the VSIG‐3/VISTA pathway may shed light on how to modulate this pathway as a novel immunotherapeutic strategy against human cancers, as well as autoimmune and infectious diseases.” (Discussion). The state of the art even after the time the application was filed is silent on anti-VSIG3 antibodies which blocks at least one of a VSIG3-VISTA interaction, a VSIG3-VISTA8 interaction, and multimerization of VSIG3.	
	Yuan (Yuan L, Tatineni J, Mahoney KM, Freeman GJ. VISTA: A Mediator of Quiescence and a Promising Target in Cancer Immunotherapy. Trends Immunol. 2021 Mar;42(3):209-227. doi: 10.1016/j.it.2020.12.008. Epub 2021 Jan 23) discloses three VISTA antagonists which are all anti-VISTA antibodies (Page 219, Vista Antagonists, 2nd Sentence). Yuan further discloses VISTA agonists which are all anti-VISTA antibodies (Page 220, Vista Agonists). Yuan discloses that “small-molecule inhibitors are under development as putative VISTA therapeutics in addition to antagonist and agonist antibodies” and 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. 
Claims 42-43, 47, and 103-105 recite an anti-VSIG3 antibody or antigen binding fragment thereof that blocks at least one of a VSIG3-VISTA interaction, a VSIG3-VISTA8 interaction, and multimerization of VSIG3. The claims are therefore directed to a genus of anti-VSIG3 antibodies or antigen binding fragments thereof that block at least one of a VSIG3-VISTA interaction, a VSIG3-VISTA8 interaction, and multimerization of VSIG3. The specification only discloses the anti-VSIG3 antibodies that block the interaction between VISG3 and VISTA (antibodies from clones #774208, #973401, #973504, #973408, #973422, #973423, #973428, #973433, #973455, and #973436) in Example 3 and Figure 16B.
Claims 53-55, 59, 67, 69, 93, 95, and 100-101 recite a compound that agonizes or antagonizes the interaction of VISTA and VSIG3. The claims are therefore directed to a genus of compounds that agonize or antagonize the interaction of VISTA and VSIG3.
1000 antibodies that bound to a single 51 kDa protein, including 1098 unique VH and 705 VL sequences. There were 568 different CDR3 regions, reflecting the high diversity of antibodies. Thus, the recited ten antibodies cannot be considered representative of the genus.
Further, There is insufficient written description regarding “a compound that agonizes or antagonizes the interaction of VISTA and VSIG3” because the relevant identifying characteristics of the genus such as structure or other physical and/or chemical characteristics of the compounds are not set forth in the specification as-filed, commensurate in scope with the claimed invention.  The disclosed anti-VISTA antibody, anti-VSIG3 antibody, a VSIG3 polypeptide, a VISTA polypeptide, a fusion protein, a protein including SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO:3, SEQ ID NO: 4, SEQ ID NO: 5, or SEQ ID NO:6 
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added). 
Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
In the absence of structural and chemical characteristics that are shared by members of the genus of PD-1 and PD-L1 antagonists, and absence of a representative number of species to describe the genera, one of ordinary skill in the art would not consider that applicant was in possession of the genus of PD-1 or PD-L1 antagonists. 
Applicant was only in possession of following:
An anti-VSIG3 antibody or antigen binding fragment thereof that blocks at least one of a VSIG3-VISTA interaction, a VSIG3-VISTA8 interaction, and multimerization of VSIG3, wherein the anti-VSIG3 antibody comprises an antibody produced by one of the following clones: #774206, #774208, #774211, #774213, #774220, #774221, #774225, #774226, #774232, #774234, #973401, #973404, #973408, #973422, #973423, #973428, #973433, #973435, or #973436.

A compound that agonizes or antagonizes the interaction of VISTA and VSIG3, wherein the compound comprises an anti-VSIG3 antibody produced by one of the following clones: #774206, #774208, #774211, #774213, #774220, #774221, #774225, #774226, #774232, #774234, #973401, #973404, #973408, #973422, #973423, #973428, #973433, #973435, or #973436; or a protein comprising SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO:3, SEQ ID NO: 4, SEQ ID NO: 5, or SEQ ID NO:6; or anti-VISTA antibody.


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 42, 53-54, 67, 69, 93, 95, and 100 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by R&D Systems (Human/Mouse VSIG3 Antibody, AF4915; R&D Systems; commercially available 7/5/2015).
	In regards to claim 42, R&D Systems discloses commercially available anti-VSIG3 polyclonal antibodies raised against amino acid residues Leu23-Gly245 of recombinant human VISIG3 (i.e. the extracellular domain of recombinant human VISIG3). As polyclonal antibodies comprise a mixture of antibodies that bind to a different epitope on the same antigen, an anti-VSIG3 antibody or antigen binding fragment thereof that blocks at least one of a VSIG3-VISTA interaction, a VSIG3-VISTA8 interaction, and multimerization of VSIG3 is necessarily included in the polyclonal VSIG3 antibodies from 
	In regards to claims 53-54, 67, 69, 93, 95, 100 as the polyclonal antibodies to VSIG3 disclosed above comprise a mixture of antibodies that bind to a different epitope on the same antigen, an anti-VSIG3 antibody or antigen binding fragment thereof that agonizes or antagonizes the interaction of VISTA and VSIG3; abrogates the binding of VISTA and VSIG3, or VISTA signaling, or both; wherein abrogation of VISTA signaling comprises abrogation of at least one of CD3-induced IL-2 production, CD3-induced IFN-7 production, CD3-induced RANTES production, CD3-induced MIP-1 alpha production, CD3- induced IL-17 production, and CD3-induced CXCL1 1 production; a composition comprising the anti-VSIG3 antibodies; wherein the composition comprises two or more anti-VSIG3 antibodies, and the two or more anti-VSIG3 antibodies bind to different epitopes; wherein the compound comprises an anti-VSIG3 antibody or an anti-VISTA antibody, or both; and wherein the composition blocks at least one of a VSIG3-VISTA interaction, a VSIG3- VISTA8 interaction, and multimerization of VSIG3, is necessarily included in the polyclonal VSIG3 antibodies from R&D Systems, as evidenced by Example 1 of instant application wherein the claimed antibodies were also raised against the extracellular domain of recombinant human VISIG3.
	Polyclonal anti VSIG3 antibodies from R&D Systems were commercially available since 7/5/2015 (See below).

    PNG
    media_image1.png
    146
    619
    media_image1.png
    Greyscale

Claim(s) 53, 67, 69, 93, and 100 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janssen (WO 2015/097536 A2 published 7/2/2015) as evidenced by Mehta (Sci Rep. 2020 Sep 16;10(1):15171., published 9/16/2020).
	In regards to claim 53, 67, 69, 93, and 100, Janssen discloses an anti-VISTA antibody, VSTB112 (Janssen, claims 59-67, and 73), and compositions comprising the antibody thereof (Janssen, claim 90). In regards to claim 69, Janssen teaches that VSTB112 induces T cell proliferation and IFNγ production (paragraph [00293; Table 12). As further evidenced by Mehta, VSTB112 inhibits binding of VISTA to VSIG3 (Page 5, “SG7 inhibits VISTA binding to PSGL-1 or VSIG3”, 1st paragraph; Page 9, paragraph starting with “The field…”; Figure 4b).  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 42, 53-54, 67, 69, 93, 95, 100, and 105 is/are rejected under 35 U.S.C. 103 as being unpatentable over R&D Systems (Human/Mouse VSIG3 Antibody, AF4915; R&D Systems; commercially available 7/5/2015) further in view of Watanabe (Cancer Sci. 2005 Aug;96(8):498-506, published 8/15/2005).
	In regards to claim 42, 53-54, 67, 69, 93, 95, and 100, the teachings of R&D Systems are discussed supra.
	In regards to claim 105, R&D Systems does not teach that the anti-VSIG3 antibody or antigen binding fragment thereof comprises a human antibody, a humanized antibody or a chimeric antibody.
	This deficiency is made up for by Watanabe.
	Watanabe teaches that immunoglobulin superfamily 11 (IGSF11) as a novel target for cancer immunotherapy of gastrointestinal and hepatocellular carcinomas (Page 505, paragraph above Acknowledgements). As evidenced by the instant specification, paragraph [0004], IGSF11 is the same as VSIG3.
	It would be obvious to one of ordinary skill in the art to modify the anti-VSIG3 antibody of R&D systems to a humanized antibody, or a chimeric antibody. One would be motivated to do so as Watanabe teaches IGSF11 (VSIG3) is a target for cancer immunotherapy, and thus it would be obvious to modify the antibody of R&D Systems into a human antibody, a humanized antibody, or a chimeric 
	
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG MIN YOON/Examiner, Art Unit 1643    

/HONG SANG/Primary Examiner, Art Unit 1643